Citation Nr: 1729216	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran had active service from August 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for cervical and lumbar spine disabilities.  The Veteran appeared at a January 2016 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In August 2016, the Board remanded the claims for additional development of the record.  


REMAND

An April 2002 operative report from Largo Medical Center shows that the Veteran was diagnosed with cervical spine degenerative disc disease and spondylosis.  A May 2002 treatment record from D. Graham, D.O., shows that the Veteran was diagnosed with two level anterior cervical spine discectomy residuals with fusion.  Private clinical documentation dated in October 2009 shows that the Veteran was diagnosed with lumbar spine degenerative disc disease with stenosis at L4-5 and L5-S1 and post-laminectomy syndrome.  An October 2009 written statement from J. Davidson, D.O., shows that the Veteran's "back & neck condition" was more likely than not a result of a service injury.  

In the August 2016 Board Remand, the Board requested that the Veteran be provided a VA spine examination to determine the nature of the cervical and lumbar spine disabilities and their relationship, if any, to active service and the Veteran's reported in-service neck and low back trauma.  

A October 2016 VA spine examination report concurrently states that:  the Veteran had not "ever been diagnosed with a cervical spine (neck) condition;" he had not "ever been diagnosed with a thoracolumbar spine (back) condition;" he underwent two neck surgical procedures and two back surgical procedures and exhibited associated post-operative scarring; and he did not have either cervical spine or thoracolumbar spine intervertebral disc syndrome (degenerative disc disease).  The examiner opined that he was unable to find evidence of significant neck or back injury or consistent recurrent chronic complaint to support a service injury being the cause of the Veteran's current neck and back pathology and "there is no doubt that he has significant neck and back pathology and he has required surgery for such, but given the above, it is much more likely that it is due to an interval event or age-related disease."  The examiner did not indicate the specific nature of the Veteran's "significant neck and back pathology" and did not address Dr. Davidson's favorable opinion as to both the cervical spine and the lumbosacral spine.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that further VA spine examination is required to address the etiology of the documented post-operative cervical spine and lumbosacral spine degenerative disc disease and the disabilities' relationship, if any, to active service and the Veteran's claimed in-service neck and back trauma.  

Clinical documentation dated after October 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of the cervical spine and lumbosacral spine disabilities, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran including that provided after October 2016.  

3.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of any identified cervical and lumbosacral spine disabilities and any relationship to active service or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all cervical spine and lumbosacral spine disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified cervical spine disability or lumbosacral spine disability had its onset during active service or is related to any incident of service, to include the claimed in-service neck and back trauma?  

4.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§  5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

